Citation Nr: 1758372	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  99-20 331A	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 5, 2002.

(The issues of entitlement to service connection for neurogenic bladder and posttraumatic stress disorder (PTSD), and whether new and material evidence has been received to reopen claims for service connection for a right shoulder disorder and tonsillitis, are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from September 1976 to October 1980, March to August 1985, and January to August 1991, in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

As indicated on the title page, the Veteran has other matters before the Board being addressed in a separate decision.  Separate decisions are required because the Veteran has different representatives for his claims.  See BVA Directive 8430, paragraph 14.

The matter here stems from an appeal involving the following claims: (1) entitlement to an earlier effective date for the award of service connection for headaches, (2) entitlement to an initial rating higher than 10 percent for the period prior to May 7, 2009 for headaches, and (3) entitlement to service connection for a cervical spine disorder.  In a March 2017 decision, the Board dismissed the claim for an earlier effective date, granted the claim for a higher rating, and remanded the claim for service connection.

In July 2017, the Veteran's attorney sought reconsideration of the March 2017 Board decision, requesting the Board to adjudicate the matter of a TDIU prior to August 5, 2002, the date on which the Veteran was awarded a TDIU by the RO.  He argued that the matter of a TDIU was before the Board as stemming from the underlying November 1993 claim for a higher rating for headaches, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  This supplemental decision will thus address the claim for a TDIU.


FINDINGS OF FACT

1.  Since February 10, 1999, the Veteran's service-connected disabilities prevented him from securing or following substantially gainful employment.

2.  Prior to February 10, 1999, the Veteran was working, and his service-connected disabilities did not render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU since February 10, 1999, but not earlier, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching the decision below, the Board considered the Veteran's claim and decided entitlement based on the evidence. Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  

In an August 2003 rating decision, the Veteran was awarded a TDIU from August 5, 2002.  Prior to this date, his service connected disabilities included the following:  lumbar spine disability (60 percent disabling), headaches (50 percent disabling), major depressive disorder (30 percent disabling), and hearing loss (noncompensable).  He has been in receipt of a combined disability rating of 70 percent or higher since October 18, 1993, throughout the entire appeal period, with at least one disability rated at 40 percent or higher.  Thus, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) have been met for the entire appeal period.

Consequently, the Board must determine whether, prior to August 5, 2002, the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage.")  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The record shows the Veteran completed four years of college.  Following military service, he worked at Jobs Corps.  Records from the Social Security Administration (SSA) show the Veteran has been in receipt of disability benefits since February 11, 2000.

On VA audiological examination in October 1992, the examiner made no findings regarding the impact of the Veteran's hearing loss on his employability.  His hearing was within normal limits in the right ear, and he had mild sensorineural hearing loss at 4000 Hertz in the left ear.

On VA spine examination in October 1992, the examiner made no findings regarding the impact of the Veteran's lumbar spine disability on his employability.  The Veteran reported pain, tingling, and numbness.  He had trouble bending and lifting.  He had a decreased range of motion and neurological abnormalities affecting the left side.
On VA general medical examination in October 1992, the examiner made no findings regarding the impact of the Veteran's service-connected disabilities on his employability.  Rather, the examiner indicated the Veteran was working.  The examiner conducted a brief psychological assessment and found the Veteran was alert, cooperative, and oriented, and could manage his finances.

On VA spine examination in January 1995, the examiner made no findings regarding the impact of the Veteran's lumbar spine disability on his employability.  On examination, the Veteran was alert, active, well-developed, and well-nourished.  He ambulated without assistance.  He had a reduced range of motion and radiculopathy.  

In January 1997, the Veteran's private physician, Dr. E., summarized the history of the Veteran's lumbar spine disability and stated he was totally disabled to work in any job that would require moderate exertional activities.

On VA spine examination in February 1997, the examiner made no findings regarding the impact of the Veteran's lumbar spine disability on his employability.  On examination, there were no postural abnormalities or fixed deformities.  The Veteran had a reduced range of motion with exquisite pain on movement.  The examiner diagnosed radiculopathy and a severe limitation of motion due to pain.

In an October 1999 report, a private physician, Dr. V., discussed the Veteran's headaches, lumbar spine disability, and non-service connected cervical spine disability.  She opined that the Veteran was totally disabled and unable to work due to the severity of these conditions.

In a February 2000 SSA psychiatric report, an examiner, Dr. B., assessed the Veteran's major depressive disorder and found that he was mentally incapacitated from performing any type of work.  In doing so, Dr. B. assigned a Global Assessment of Functioning score of 40, indicating some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

In a March 2000 decision, the SSA found the Veteran disabled due to a primary diagnosis of an affective disorder, and a secondary diagnosis of osteoarthrosis and allied disorders.  He was found to have been disabled since February 11, 2000.

In August 2000, Dr. E. stated that due to the severity of the Veteran's lumbar spine disability and non-service connected neck disability, he was totally disabled and unable to work. 

In his August 2002 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the veteran reported he had last worked on February 10, 1999.  

In January 2003, the Veteran's last employer completed VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, indicating that the Veteran's last date of employment was February 11, 2000.  However, the employer also indicated the Veteran had lost 365 days of work during the 12 months preceding the last date of employment.  The reason identified for the Veteran's termination was his lumbar spine disability.

In October 2016, the Veteran submitted the medical opinion of J.B., who provided a detailed summary of the Veteran's medical problems from 1976 to the present.  J.B. opined that the Veteran's lumbar spine disability, which involved radiculopathy and herniated discs, his cervical spine problems, and his headaches, which involved photosensitivity, sonophobia, vomiting, sleep problems, and forgetfulness, rendered him unable to participate in either sedentary or physical labor prior to August 2002. 

In the Board's March 2017 decision, the Board determined that the Veteran's service-connected headaches were productive of economic inadaptability since November 19, 2001.

Resolving any reasonable doubt in the Veteran's favor, the Board finds that since February 10, 1999, the Veteran's service-connected disabilities prevented him from securing or following substantially gainful employment.  This is supported by the evidence above, including the opinions of Dr. V. in October 1999, Dr. B. in February 2000, the SSA in March 2000, Dr. E. in August 2000, and J.B. in October 2016, with no findings to the contrary.  To the extent the non-service connected cervical spine disorder also impacted his employability for this time period, the Board resolves doubt in favor of the Veteran, particularly given the findings of the February 2000 SSA examiner and the employer's statement, which both addressed only service-connected disabilities.  The Board also resolves doubt in favor of the Veteran as to the February 10, 1999 effective date.  While records from the SSA indicate the Veteran last worked in February 2000, he stated in his August 2002 VA Form 21-8940 that his last date of employment was February 10, 1999, and this is supported by the January 2003 VA Form 21-4192 from his employer.  In sum, at a minimum, there is an approximate balance of positive and negative evidence.  In such situations, the benefit of the doubt is resolved in the Veteran's favor.  

However, the preponderance of the evidence is against an award of a TDIU prior to February 10, 1999.  Initially, the record indicates Veteran maintained a substantially gainful occupation prior to this date, despite his service-connected disabilities.  There is no indication in the record that the Veteran's employment was marginal.  Moreover, while VA examinations were conducted during this time period, the examiners did not note any impact of the Veteran's service-connected disabilities on his ability to work.  Particularly as the Veteran has a college degree, it does not appear that substantially gainful sedentary employment would have been precluded, despite his lumbar spine symptomatology.  Indeed, in her January 1997 report, Dr. E. indicated the Veteran was disabled only from jobs involving moderate exertional activities.  While J.B. generally opined that a TDIU was warranted prior to August 2002, his opinion is of diminished probative value to the extent it does not address the fact that the Veteran was working prior to 1999, as indicated by his own 2002 VA Form 21-8940, the findings of the SSA, and the 1992 VA examination report.  In sum, prior to February 10, 1999, the preponderance of the evidence does not support a finding of an inability to secure or follow substantially gainful employment due to service-connected disabilities.
The only other evidence to the contrary for this portion of the appeal period is the lay evidence.  The Veteran's lay statements today are contradicted by his August 2002 VA Form 21-8940 indicating that he worked prior to February 10, 1999.  This inconsistency tends to reduce the probative weight to afford to the Veteran's lay statements today.  Moreover, while the Veteran is competent to report on the nature and perceived impact of his symptoms to the extent that they are capable of lay observation, he has limited competence to opine on the occupational impact of such symptoms as this is beyond his lay competence.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, his assertions carry little probative weight in substantiating his claim.  Further, weighing against the Veteran's assertions are the highly competent, and thus probative, findings of the medical providers described above.  Thus, the Board is without substantially competent evidence that, prior to February 10, 1999, the Veteran's service-connected disabilities caused him to be unable to secure or follow a substantially gainful occupation.

For all the foregoing reasons, the Board finds that TDIU is warranted for the since February 10, 1999 but no earlier.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a TDIU prior to February 10, 1999, the doctrine is not for application.  


ORDER

A TDIU since February 10, 1999 is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


